Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 1 of 22



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                        CASE NO.: 14-60166-Civ-SCOLA/OTAZO-REYES



   FEDERAL TRADE COMMISSION,

          Plaintiff,

          v.

   ACQUINITY INTERACTIVE, LLC, et al.,

          Defendants.


        PLAINTIFF’S MOTION FOR AN ORDER TO SHOW CAUSE WHY DEFENDANT
       BURTON KATZ AND TWELVE BUSINESS ENTITIES SHOULD NOT BE HELD IN
                     CONTEMPT AND MEMORANDUM IN SUPPORT

          Burton Katz runs a sprawling online scheme that deceives consumers into providing
   money and their personal information. His companies’ websites lure consumers by promising a
   quick and easy government service (e.g., renewing a driver’s license or obtaining a fishing
   license) or eligibility determinations for public benefits (e.g., Section 8 housing vouchers or food
   stamps). Consumers provide their information based on the scheme’s promise to provide these
   services. Instead, consumers receive only a PDF containing publicly available, general
   information about the service they sought. 1
          Katz’s actions blatantly violate the 2014 stipulated order in this case. Specifically, this
   Court prohibited Katz from making misrepresentations in the marketing or sale of any goods or
   services to consumers, Stipulated Final Judgment and Order for Permanent Injunction
   (“Permanent Injunction” or “Order”) (Dkt. 132) entered on October 16, 2014, yet Katz continued
   to represent that he would deliver services that he never provided. Accordingly, Plaintiff Federal
   Trade Commission (“FTC” or “Commission”) moves for an order to show cause why Defendant

   1
    The FTC also filed a de novo complaint against Katz, the businesses named in this motion, and
   other businesses and individuals involved in the deceptive activity. See FTC v. On Point Global,
   LLC, et al., Case No. 19-CV-25046-SCOLA (Dkt. 1). A draft of this motion was lodged in that
   case as an attachment to the FTC’s notice of related case. Id. (Dkt. 5).
Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 2 of 22



   Burton Katz and 12 companies2 of which he is an officer or agent should not be held in
   contempt.
   I.     BACKGROUND
          In its 2014 Complaint, the FTC alleged that Katz engaged in deceptive and unfair
   cramming on mobile phone bills. Amended Compl. (Dkt. 88, June 16, 2014). Katz and his
   operation tricked consumers into signing up for costly phone bill subscriptions through websites
   that offered free merchandise in exchange for consumers’ phone numbers. Amended Compl.
   ¶44. Katz’s operation then enrolled the consumers in unwanted premium text messaging
   services that charged them monthly, typically for $9.99. The only mention of the charges
   appeared in separate hyperlinked pages or in small print and locations where consumers were
   unlikely to notice it. Amended Compl. ¶¶45-47.
          To resolve the matter, Katz stipulated to the Order. Order at 14. It prohibited Katz from,
   among other things, “making, or assisting others in making, expressly or by implication, any
   false or misleading representation including representations concerning the cost, performance,
   efficacy, nature, characteristics, benefits, or safety of any product or service, or concerning any
   consumer’s obligation to pay for charges for any product or service.” Order at 2. The Order also
   subjects Katz to ongoing compliance monitoring. Order at 7-12.
          Despite these restrictions, Katz continues to operate deceptive businesses,3 as detailed
   below. As in his prior scheme, he uses deceptive websites to lure consumers into giving up
   money and personal information.4

   2
     The companies (collectively, “Corporate Contempt Defendants”) are: On Point Global LLC,
   On Point Employment LLC, and On Point Guides LLC f/k/a Rogue Media Services LLC
   (collectively, “On Point”); Dragon Global LLC, Dragon Global Management LLC, and Dragon
   Global Holdings LLC (collectively, “Dragon Global”); Waltham Technologies LLC; Cambridge
   Media Series LLC f/k/a License America Media Series LLC; Issue Based Media LLC; DG DMV
   LLC; Direct Market LLC; and Bronco Family Holdings LP a/k/a Bronco Holdings Family LP.
   3
     In the FTC’s de novo case (see n.1 supra), the Court appointed a receiver. See FTC v. On Point
   Global, LLC, et al., Case No. 19-CV-25046-SCOLA, TRO and Preliminary Injunction (Dkts. 17,
   126). This motion therefore reflects the Contempt Defendants’ activities up to December 16,
   2019, when the TRO appointing the receiver was served; since service of the TRO, the receiver
   has taken over the businesses’ and websites’ operations and uncovered additional websites. See
   id., Receiver’s Report (Dkt. No. 108).
   4
     In addition, Katz violated the Order’s compliance monitoring provisions, which required him to
   submit a sworn report of all of his business activities and any businesses he owned. PX13; Order
   at 8-9. Katz failed to fully disclose his ownership interests and business activities, and falsely
                                                     2
Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 3 of 22



   II.    STATEMENT OF FACTS
          A.     Parties to the Current Action: Contempt Defendants
          Burton Katz is the architect and leader of the online scheme. He is CEO, owner, partner,
   or manager of the Corporate Contempt Defendants. PX1 ¶143, Atts. E p.5, G p.2, AT p.13, AU
   p.16-17, BA p.3, BB; PX12 Att. C pp.7, 23, 42, 46, 48, 69, 70-74, 102, 107-08, 115, 125, 132,
   144, 147-48, 151-53; PX13 p.2. Specifically, Katz is the CEO of On Point, his operation’s
   umbrella company and hiring department, and one of three venture partners in Dragon Global, its
   capital-raising arm. PX1 Atts. E pp.5, 11-12, 22, 24-25, G pp.2, 6, AP. His LinkedIn profile
   describes him as an “Internet Entrepreneur” who leads Waltham Technologies, which handles
   the operation’s payroll. PX1 Att. AU p.16-17; PX4 ¶13. In addition, bank documents list Katz
   as “Key Executive” or “Owner” with “Control of the Entity” for DG DMV, Cambridge Media,
   and Issue Based Media (PX12 Att. F pp.32, 55, 79); these entities hold domain names, rented
   mailboxes, leases, and central bank accounts. PX4 ¶12; PX9 and attachments; PX12 Att. C
   pp.17-22, 35-40; PX13 p.2. Katz is the largest shareholder in Direct Market, which touts its
   abilities in “online marketing” and “building online audiences.” PX1 Att. AR; PX12 Att. C
   pp.46-48. As On Point’s CEO, Katz also controls entities that hold the scheme’s merchant
   processing accounts, website portfolio, and revenues in a nested labyrinth of LLCs and bank
   accounts.5 Katz’s employees’ names are on corporate papers for many of these entities,6 and


   claimed that he did not hold any operational, executive officer, manager, or employee positions
   with any but the three companies he named, and that he was not involved in the marketing of any
   products other than practice driving tests through DMV.com. PX13 pp.2-3. In fact, Katz and On
   Point Global began operating the driver’s license websites as early as 2011 (PX1 Atts. AU p.67,
   AX p.2, BG pp.1-7), and Katz owned and/or managed several other entities at the time. PX1
   Atts. BA p.18 (Cambridge Media 2013), BB (Cambridge Media/License America Series 2011);
   PX8 pp.104, 106-107 (License America Holdings 2014), 107-108 (Blackbird Media 2014);
   PX11 Atts. B pp.24-25, 84-85, 97-98 (Falcon Media 2014), E pp.7-10 (Falcon Media and
   Matzoh Media 2015).
   5
    The additional entities are defendants in the FTC’s recently filed complaint in FTC v. On Point
   Global LLC, et al. They are: Bluebird Media LLC; Borat Media LLC; Bring Back the Magic
   Media LLC; Chametz Media LLC; Chelsea Media LLC; Coinstar Media LLC; Domain
   Development Studios LLC; Domain Dividends Media LLC; Eagle Media LLC; Falcon Media
   LLC; GNR Media LLC; Island Media LLC; Leatherback Media Group LLC; Macau Media
   LLC; CEG Media LLC f/k/a Matzoh Media LLC; MBL Media; Orange and Blue Media LLC;
   Orange Grove Media LLC; Panther Media LLC; Pirate Media LLC; Pivot Media Group LLC; PJ
   Groove Media LLC; Sandman Media Group LLC; Shadow Media LLC; Skylar Media LLC;
   Slayer Billing LLC; Spartacus Media LLC; Very Busy Media LLC; Wasabi Media LLC;
                                                   3
Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 4 of 22



   they applied for the entities’ merchant processing accounts7 and administer its website portfolio.8
   Compare PX1 Atts. E p.5 (On Point leadership), AR (Direct Market leadership), AU (employee
   LinkedIn pages) with PX1 Att. BB (corporate chart), PX11 (merchant accounts). Finally, Katz
   received more than $2.5 million of the operation’s proceeds, both directly and through his
   holding company, Bronco Holdings, PX1 ¶191; see also PX13 p.2, a Bahamian corporation that
   holds bank accounts in Switzerland and Nevis, as well as Katz’s interest in On Point Global LLC
   and his other companies. PX1 ¶191 (money transfers), Att. BA p.16 (On Point membership);
   PX8 pp.99-184; PX12 Att. C pp.24, 48, 70-71, 115; PX13 pp. 1-2.
          Katz has led the scheme’s deceptive marketing since its inception. A third-party website
   containing Katz’s biography states that Katz “started OnPoint in 2011 at a table in Starbucks.”
   PX1 Att. AX p.2. Indeed, in 2011, he exchanged emails with associates about the design of a
   “driver’s license form” and “DriversLicenses.org,” discussing changes he wanted the designers


   Yamazaki Media LLC; Bella Vista Media Ltd. d/b/a BV Media; Carganet S.A. d/b/a G8 Labs;
   On Point Domains LLC; Final Draft Media LLC; Blackbird Media LLC; License America
   Holdings LLC; and License America Management LLC.
   6
     For example, Charles Ohana, an OnPoint software engineer, is on Borat Media’s organization
   papers (PX1 Atts. AU pp.31-34, BB p.1); Tehilla Drori, office manager, is on Island Media’s
   papers (PX10 Att. B p.1; PX12 Att. C pp.86-88); Candice Nestel, OnPoint’s “site manager” and
   “director of vertical markets,” is on papers for Very Busy Media (PX1 Atts. AU pp.1-2, 5, 11,
   BB p.3); Gabriel Penaloza, OnPoint’s director of finance, is on Shadow Media’s papers (PX1
   Atts. AU pp.35-36, BB p.3); Brent Levison, OnPoint’s general counsel and CAO, is on corporate
   documents for Chametz Media, Chelsea Media, Eagle Media, MBL Media, and Bring Back the
   Magic Media (PX1 Atts. AU pp.13-14, BB pp.1-2; PX12 Att. C pp.27-29, 76-78); Arlene
   Mahon, OnPoint’s and Waltham’s senior vice president of finance, is on PJ Groove Media’s
   papers (PX1 Atts. AU p.15, BB; PX12 Att. C pp.135-137); Christopher Sherman, OnPoint’s
   director of data processing and Direct Market team member, is on papers for Pirate Media and
   GNR Media (PX1 Atts. AR, AU p.44, BB p.2; PX11 Att. B p.83; PX12 Att. C pp.81-83); and
   Elisha Rothman, also a director of data processing and Direct Market team member, is on papers
   for Yamazaki Media (PX1 Atts. AR, AU p.39; PX11 Att. E p.6).
   7
     For example, Christopher Sherman sought merchant accounts for GNR Media and Pirate
   Media; Charles Ohana for Borat Media; Candice Nestel for Very Busy Media; Brent Levison for
   Chelsea Media, Eagle Media, MBL Media, and Bring Back the Magic Media; Gabriel Penaloza
   for Shadow Media; Arlene Mahon for PJ Groove Media and Cambridge Media Series; Elisha
   Rothman for Orange Grove Media and Yamazaki Media. PX11 and attachments. Additionally,
   Katz himself sought accounts for Falcon Media and CEG Media (f/k/a Matzoh Media).
   8
    For example, On Point VP of Finance Arlene Mahon is listed on 200 website domain records;
   general counsel and CAO Brent Levison on 177; and director of data processing Chris Sherman
   on 85. PX1 ¶180, Atts. E p.5, AU pp. 13-14, 28, 44.
                                                    4
Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 5 of 22



   to make to the websites. PX1 Att. BG pp.2, 5-7. Tellingly, on one email chain, an associate told
   Katz, “I eliminated the questions about child support. Why? I believe if someone is filling out
   this info under the auspices or belief of getting his or her license, the child support could cause
   them to abandon the registration process. Who wants to admit to being in trouble when all they
   want is a license?” PX1 Att. BG p.2. The exchange demonstrates that Katz and his partners not
   only knew their sites misled consumers, as detailed below, but intentionally designed them to do
   so.
          Furthermore, Katz’s social media presence demonstrates his ongoing control of the
   scheme’s activities. For instance, in January 2019, On Point Global’s Facebook account posted a
   picture of Katz with the caption “Happy birthday to our fearless leader @burtonkatzmiami.”
   PX1 Att. AW p.3.
          B.      Contempt Defendants’ Violative Business Practices
          Katz and his operation, including the Corporate Contempt Defendants, operate hundreds
   of sites employing similar branding, language, and functionality to induce consumers to
   relinquish their credit-card information, personal data, or both. PX1 Atts. B, C, H, AZ, D p.1
   (Katz has “developed, managed and operated over 200 websites”), BH. Their sites fall into two
   categories: those offering state licensing or motor-vehicle services, and those offering assistance
   with public benefits. PX1 ¶¶18-25, Att. BH.
                  1.      Contempt Defendants’ State Licensing and Motor Vehicle Websites
                          Do Not Provide the Services They Promise
          Contempt Defendants and their employees and subsidiaries use search-engine advertising
   and optimization to target consumers who search for state motor vehicle or licensing services.
   PX1 ¶¶42-43, 79-80; PX14 ¶2; PX15 ¶¶2-3; PX16 ¶¶2-3; PX17 ¶¶2-3; PX11 Att. C p.19
   (DMV.com document stating, “Our web traffic is predominantly generated through search and
   email marketing campaigns, meaning users typically find our website via search engines (e.g.
   Bing)”). For example, an FTC investigator searched “renew Florida drivers license online” in
   March 2019, and Katz’s websites appeared as the second result. PX1 ¶42, Att. M. The scheme’s
   sites appear in search results with URLs like californiadrivers.org, floridadriverslicenses.org, and
   indianadriverslicense.org. PX1 ¶20, Att. BH p.9. They generally include a state name and some
   variant of “driver” or “drivers license,” and many end in “.org.” Id. These sites have an image
   of the state’s border and the text “Your source for [state] driver’s information” and do not


                                                     5
Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 6 of 22



   conduct the transaction sought; they only receive clicks from search ads and SEO, then redirect
   traffic to sites that accept payment. PX1 Atts. C, M, BH.
          Contempt Defendants also operate DMV.com, which offers links for driver’s services in
   all 50 states and presents itself as a clearinghouse for many DMV-related services, from
   licensing to driving records, under the heading “Online DMV Services.” PX1 Att. A. The site’s
   prominent home-page banner promises “The DMV Made Easier” and features links to “Renew
   your License,” “Renew Car Registration,” and more. PX1 Att. A p.1. DMV.com’s Facebook
   page is even more explicit, claiming “you can renew you [sic] driver licenses online here!! Skip
   the lines doing it from you [sic] home” and linking to “dmv.com/drivers-license-renewal,” and
   using the hashtag “#SkipTheLine” while linking to DMV.com. PX1 Att. AW pp.1-2. When an
   FTC investigator clicked “Renew your License,” she reached a page with a large “Get Started
   Online with Drivers [sic] License Renewal Assistance” hyperlink and a block of text stating, “In
   most states, you can renew your drivers [sic] license online, by mail or in person … During an
   online license renewal, you will be asked to identify yourself and pay the applicable service
   fees.” PX1 ¶28, Att. I; see also PX1 Att. A p.13.
          Whether from a state-specific site or DMV.com, clicking a link, like the “Get Started
   Online” link described above, leads consumers to a site where Katz’s companies gather
   consumers’ information. PX1 ¶¶28-29, 42-43, 54, Atts. J pp.1-4, N pp.1-4, Q pp.1-3. These
   include, for example, license-driver.com, licenseguides.org, and registrationtags.com.9 Id. The
   sites have a bold-font headline reading, for example, “Renew Drivers [sic] License In Your
   State,” and orange text touting, “GET ALL THE INFORMATION TO COMPLETE THE
   PROCESS NOW.” PX1 Atts. B, J p.1, N p.1, Q p.3. Clicking through leads to a page listing
   services next to check-boxes, including “New Driver’s License,” “Replace Driver’s License,”
   and more; one box is pre-checked depending on which service was selected on prior pages. PX1
   ¶¶31, 44, Atts. J p.2, N p.2. The sites include forms for consumers to fill in their contact
   information and credit-card number. PX 1 Atts. J pp.1-2, 4, N pp.1-2, 4, Q pp.3, 7, 10.
          Once consumers pay, they either receive a PDF entitled “[State] Drivers License Guide,”
   which includes general information about state vehicle services and safe-driving tips, or nothing
   9
     It appears Contempt Defendants use only one template for these “transaction” sites; in three
   investigative purchases on motor-vehicle sites, the transaction sites used identical wording and
   branding, and captures of the home pages of additional transactions sites show the same format.
   Compare PX1 Atts. J, N, Q; see also PX1 ¶19, Att. B.

                                                    6
Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 7 of 22



   at all. PX1 ¶¶36-38, 48, 60-61, Att. O. Either way, the sites charge consumers’ credit cards a
   small amount (normally $3.99 or $4.99) on the day of the purchase and a larger amount
   (normally $19.99 or $21.99) within a few days. PX1 ¶¶39, 49, 62, Atts. L, P, S; PX14 ¶¶5, 9;
   PX15 ¶9; see also PX17 ¶7. The sites do not provide the promised license or other motor-
   vehicle transactions.10 PX1 ¶¶40, 50, 63; PX14 ¶¶13-14; PX15 ¶¶7-8; PX16 ¶6.
          Unsurprisingly, hundreds of consumers have complained to law enforcement and
   consumer-protection organizations about the scheme’s motor vehicle and licensing websites.
   PX5 ¶ 24, Att. E p.1. As of June 25, 2019, the FTC has received 953 complaints that referenced
   one of the Contempt Defendants, their subsidiaries, or their licensing and motor-vehicle
   websites. Id. Most such complaints concerned the motor vehicle sites, though some addressed
   hunting and fishing license sites. Id. Consumers complained that the websites misleadingly
   offered actual state services, and they expected to obtain the selected service – not a guide –
   when they provided their information. Id., Att. E p.3; PX14 ¶13 (“I would not have paid $26 for
   a road guide. This company is scamming people trying to renew their license.”); PX16 Att. A
   p.2 (consumer’s email to company reading, “I was misled to believe your website was a drivers
   license address change service. The product I received as [sic] a short few lines of text
   describing already publicly available knowledge, not the full-service address change as
   expected.”) To make matters worse, consumers who called Katz’s operation seeking refunds
   under the promised “Money-Back Guarantee” often did not receive a full refund. PX5 Att. E
   p.3. Consistent with these complaints, when the FTC’s investigator sought a refund for an
   undercover purchase, Contempt Defendants offered to refund the $19.99 charge but not the $4.99
   “processing fee” – even then, she never received the promised partial refund. PX1 ¶¶127-133,
   Atts. AM, AN. Complaints about Katz’s operation’s motor vehicle and licensing sites has risen
   steadily since 2015. PX5 Att. E p.1.



   10
      Contempt Defendants’ other state licensing sites function similarly to their motor vehicle sites.
   See PX1 ¶¶78-86, PX17. Consumers reach the sites after searching for a way to obtain state
   hunting or fishing licenses and clicking one of Contempt Defendants’ links. PX1 ¶79, Att. Z;
   PX17 ¶¶2-3. The sites then promise help obtaining a license (for example, headlines reading
   “New [state] Fishing License Assistance” and “Skip the Hassle & Start Fishing” on
   fishinglicense.org). PX1 ¶80, Att. Z p.2. The sites do not deliver the promised licenses, instead
   providing only a PDF with information about fishing skills and fishing licenses. PX1 ¶86; PX17
   ¶11.

                                                    7
Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 8 of 22



          These complaints underscore the central offense of the sites: Contempt Defendants
   design their sites to make consumers believe they will actually provide a motor-vehicle or
   licensing service, not just a “guide.” See PX5 Att. E p.3; PX14 ¶6; PX15 ¶5; PX16 ¶4; PX17 ¶4.
   The sites’ fine-print “disclaimers” merely serve as a fig leaf to hide, rather than correct, their
   misrepresentations. Indeed, in a letter to a payment processor, Contempt Defendants themselves
   admitted their “disclaimers” were ineffective, explaining they “place multiple notices explaining
   to the user that we are [sic] third party site and not affiliated with the government”11 but they
   “still encounter confusion from customers.” PX11 Att. C p.19. For example, the landing pages
   on the transaction sites appear as follows:




                          Licenseguides.org landing page, accessed March 8, 2019



   11
     Katz’s sites include lines of small-font text outside the main section of the site reading, for
   instance, “DMV.com is a privately owned website that is not affiliated with any government
   agencies” or “[URL] is in no way or fashion affiliated with any federal or local governmental
   agency or offices.” PX1 Atts. J, N. Even if consumers saw these inconspicuous “disclaimers,”
   they have no bearing on the sites’ central promise: that consumers will receive a government
   service, regardless of whether it is delivered by the government or a third party.

                                                     8
Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 9 of 22



          The block of text above the central highlighted area on the transaction site landing pages
   begins, “Welcome to licenseguides.org, your comprehensive resource for all you [sic] driver
   license-related services.” Both that text and the text below the central area continue, “The
   services we provide are available for free in the official sites or local offices. You can purchase
   for $23.98 and download our comprehensive guide and resources, which contains [sic] vital
   information in order to perform any DMV service … .” PX1 Atts. J p.1, N p.1. Katz’s operation
   thus buried the only reference to the “guide” in the middle of the block and presents it as if it is
   an optional upsell (“You can purchase …”), not the sole product the consumer will receive. Id.
          Similarly, a popup window that appears over the transaction sites’ landing pages appears
   as follows:




                               Driverslicenseinfo.org, accessed July 30, 2019

          The text in the pop-up reads,
   “Driving a motor vehicle without a valid driver’s license, car registration or car title may
   be illegal, as is driving with expired credentials. Motor vehicle services and applications must
   be processed by an official DMV location/website. The assistance and services on this site
   simplify the process by providing personalized guides, documents, and live support for a fee.
   This site store [sic] cookies, by clicking “Accept” you acknowledge the statements above and
   that this site is privately owned and is not affiliated with nor endorsed by an official agency. To
   aid in the task, our detailed website has compiled and lists the most important information
   surrounding your motor vehicle services, so you can ensure the process is handled in a


                                                     9
Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 10 of 22



   compliant and timely manner. Driving a motor vehicle without a valid driver’s license, car
   registration or car title may be illegal, as is driving with expired credentials.” 12

   PX1 ¶58, Att. Q p.14. Again, the text sandwiches the only vague reference to “guides” between
   bold-font, threatening language, and never states that consumers will receive only a guide, not a
   motor-vehicle transaction. 13 Id.
                         a)      Study Confirms Motor Vehicle Sites Mislead Consumers
          Expert consumer-perception testing confirms that Katz’s motor-vehicle sites deceive a
   large portion of the consumers who encounter them, and nearly all of the consumers who
   complete transactions. PX3 ¶¶88-89, 102-103. Dr. Michelle Mazurek, a professor of computer
   science who specializes in an interdisciplinary field combining human-computer interaction and
   computer security at the University of Maryland, tested one of the motor vehicle transaction
   paths. PX3 ¶¶2, 15-18. She conducted both preliminary in-person studies and larger online
   studies to determine how consumers understand the sites. Id. The online study recruited 107
   participants, who were directed to role-play as a person who wants to renew a driver’s license
   and asked to interact with Contempt Defendants’ websites. PX3 ¶¶53, 69-70, 85. The study
   demonstrates that consumers who encounter Katz’s motor vehicle sites – particularly those who
   completed payment – overwhelmingly believed the site would renew their license, not simply
   send them a PDF “guide.” PX3 ¶¶88-89, 102-103. Dr. Mazurek used two sample groups, and
   50% of one group and 40% of the other completed the transaction and “paid.” PX3 ¶¶85-86. Of
   those who paid, 87.8% of one sample group and 90% of the other believed the sites had actually
   renewed their driver’s licenses. PX3 ¶88. Very few participants (6.1% of one sample group and
   24% of the other) mentioned the site could not be used for license renewal, was not government-
   owned, or was generally suspicious. PX3 ¶92.
          Dr. Mazurek’s tests also confirmed Katz’s sites’ fine print is ineffective. PX3 ¶¶93-99.
   Many of Dr. Mazurek’s test subjects never noticed or read the purported “disclaimers,” or read

          12
             As of March and April 2019, a similar pop-up appeared only when the FTC
   investigator typed in a transaction site URL directly; no pop-up appeared when she clicked a link
   from a feeder site. PX1 ¶¶29, 43. In July 2019, the investigator visited the car-related
   transaction sites again and discovered Contempt Defendants had added the pop-up quoted above
   over the first page regardless of how a consumer reached the site. PX1 ¶58.
          13
             The mobile versions of Contempt Defendants’ sites bury all of the “fine print” at the
   bottom of each screen, so consumers would have to scroll through the entire page to see it. PX1
   Att. Q pp.4-6.

                                                   10
Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 11 of 22



   only the first few sentences, which did not alert them to the true nature of the site. PX3 ¶¶95-99;
   see also PX15 ¶5 (“When I reached the page, a pop-up window appeared, which I clicked out of
   right away without reading because it looked like standard information about the site.”) At the
   end of the study, Dr. Mazurek specifically directed participants to read the disclaimers and
   explain what they said; even after doing so, only 13.4% of one sample and 40% of the other
   noted that the site would not renew their driver’s license. PX3 ¶¶99.
                          b)     Contempt Defendants Seek to Evade Scrutiny Prompted by
                                 Chargebacks
          Unsurprisingly, Contempt Defendants and their merchant-processing entities have
   perpetual problems with chargebacks (i.e., refunds credit card companies issue when consumers
   successfully dispute transaction). See PX5 ¶¶15-18, Atts. A, B; PX7 ¶9. Credit-card networks
   monitor chargebacks in part because high chargeback rates are a sign the merchant is making
   unauthorized charges or using deceptive marketing. PX7 ¶¶10-13. If a merchant exceeds set
   ratios and limits (e.g., Visa’s current chargeback-to-sales threshold of 0.9%), credit-card
   processors flag their accounts for fraud monitoring, suspension, or termination. PX7 ¶¶10-12.
          Contempt Defendants apparently attempt to avoid chargeback scrutiny by selling through
   dozens of the operation’s own websites. PX1 ¶¶18-20, Atts. B, BH. This allows them to obtain
   more processing accounts for an identical product, a dubious practice known as “load
   balancing.” See PX11 (merchant accounts); PX7 ¶¶14-15 (load balancing described). Indeed,
   several payment processors flagged or shut down the merchant accounts selling Contempt
   Defendants’ “services” for suspected load balancing. See PX11, Att. C p.8 (business “has
   several accounts on our portfolio and a likely candidate for load balancing.”), Att. C p.30, Att. B
   p. 119 (prior accounts “declined … for load balancing” and noting of new application, “It’s clear
   that since I declined the other account, they just found another signer to board a new one”), Att.
   B pp.120-123. Furthermore, by breaking charges into two installments and refunding only the
   larger charge when challenged, PX1 ¶¶128-130, PX5 Att. E p.3, Contempt Defendants inflate
   their sales counts (the chargeback-ratio denominator), which depresses their chargeback ratio.
   PX7 ¶¶16-19. Indeed, the operation pays an entity called “Chargeback Help,” which advertises
   services to help merchants “reduc[e] chargeback rates by up to 40% and recover revenue lost due
   to disputed transactions.” PX1 ¶203; PX4 ¶13.




                                                   11
Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 12 of 22



          Despite the operation’s intensive efforts to evade chargeback thresholds, its chargeback
   rates still hover around 1 to 2%, above the threshold for increased fraud scrutiny. PX5 Atts. A,
   B; PX7 ¶¶8-12. Their merchant accounts triggered one of Visa’s chargeback monitoring
   thresholds 64 times in just three years. PX5 ¶18, Atts. C, D. Payment processors have closed
   many of their merchant accounts, often citing chargeback problems. PX11 and Atts. A p.38
   (noting applicant “was previously declined for chargebacks”), B p.124, 125-127, C pp.8, 30, 31
   (processor email seeking chargeback reduction plan).
                  2.      Contempt Defendants’ Public Benefits Websites Do Not Provide the
                          Assistance They Promise
          Katz’s companies also operate dozens of websites that promise to verify consumers’
   eligibility for public benefits, such as housing assistance, food stamps, Medicaid, or
   unemployment benefits. PX1 ¶¶25, 134, Atts. H, U, AD, AF, AH, BH pp.7-8. These sites
   appear high in search results and sponsored links when consumers search for ways to obtain
   public benefits. For example, an FTC investigator’s search for “section 8 housing apply” on
   May 6, 2019 returned Katz’s site “section-8-housing.org” as the top link. PX1 ¶65, Att. U p.1;
   see also PX1 ¶88, Att. AD p.1.
          Clicking through the benefits sites, 14 consumers encounter a prominent headline inviting
   them to “Find Out If You Are Eligible for [Public Benefit]” or “Find out if you Qualify …” E.g.,
   PX1 Atts. H p.5 (“Find Out If You Are Eligible for the Medicaid Program”), U p.2, AH p.1
   (“Find Out If You Are Eligible For The Food Stamps Program With Our Guide By Completing
   Your Information Below”). Clicking through this page leads to a series of screens soliciting
   consumers’ contact information, medical and health conditions, employment status, income, and
   credit-card debt. 15 PX1 ¶¶ 71-72, 116-117, Atts. U, AH. Each data-gathering screen contains a

   14
     Some of the sites tout that they have helped a specific, large number of consumers, which does
   not appear to change from site to site. E.g., PX1 Att. H p.1 (“We have helped 234,932 with
   Veterans Benefits”); 3(“We have helped 234,932 Texas Residents”).
   15
     The sites contain lines of small-print text at the top and bottom of the page disclaiming
   government affiliation (for example, “This site is privately owned and is neither affiliated with,
   nor endorsed by, nor operated by any government agency. We provide time saving
   information.”). E.g., PX1 Atts. H, U pp.2-3, AH p.1. Similar to Katz’s companies’ motor
   vehicle sites, such “disclaimers” are irrelevant to the sites’ promise to provide an eligibility
   determination, regardless of whether they are privately owned, and are inconspicuously placed in
   small font, where consumers are unlikely to read them. Id. As described below, expert testing of
   the sites confirmed that many consumers do not notice or understand these disclaimers.

                                                   12
Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 13 of 22



   bold headline above the form, including, for example, “Confirm Your Date of Birth and Gender
   to Verify Eligibility,” “Confirm Your Eligibility,” and “Confirm your information to get your
   Eligibility Guide.” Id.16
          In fact, the sites do not “confirm,” “verify,” or “check” consumers’ eligibility for public
   benefits. PX1 ¶¶76, 121. Instead, they redirect consumers to a page informing them, for
   example, “Your guide has been sent to your Email.” PX1 ¶¶72-74, 118, Atts. U p.29, AH p.24.
   Consumers then sometimes receive an email from the sites with a link to download a PDF guide
   containing publicly available, general information about the selected public benefit.17 PX1 ¶¶75,
   120, Att. W.
          Like Katz’s motor-vehicle and licensing sites, his public benefit sites generate consumer
   complaints. From September 30, 2014 to October 30, 2019, the FTC’s consumer response
   database received 66 complaints referencing one of the public benefits websites. PX1 ¶217.
   Most (25) concerned the website “section-8-housing.org;” and the next-largest groups of
   complaints related to “food-stamps.com” (19) or “Obamacare-guide.org” (9). PX1 ¶¶218-220.
   Some complainants found the websites when they sought information about a benefit through an
   online search engine. Id. Some reported they provided their information to determine their
   eligibility for a benefit, and some of those reported fearing identity theft. Id. Many consumers
   complain they received unsolicited text messages, emails, and phone calls after providing their
   information. Id. The FTC’s undercover buy corroborates these complaints. Immediately after
   completing transactions on the Section 8 and food stamps sites, the FTC investigator began
   receiving texts and emails. PX1 ¶¶77, 117, 122-123, Atts. X, AK, AL. These included offers for
   psychic counseling, job-search assistance, government grants, and more. Id. Because the

   16
      Clicking on some screens launches a new window with a third-party website, while the
   original window navigates consumers to the next question. PX1 ¶71, Att. U pp.13-14, 16-17.
   For example, on May 6, 2019, when the FTC investigator answered “Yes” to “Are you
   struggling with over $10k in debt?” a new window launched with Accredited Debt Relief’s
   landing page. The page promised to “Reduce Your Debt & See How Much You Can Save.”
   PX1 ¶71, Att. U pp.13-14.
   17
     For example, after the FTC investigator provided information to section-8-housing.com in
   May 2019, she received a PDF titled “Section 8 Housing” that includes general information
   about housing vouchers. PX1 ¶75, Att. W. Notably, after completing the questionnaire on
   Contempt Defendants’ food stamps website in September 2019, the FTC investigator received
   the same Section 8 guide in her email. PX1 ¶120, Att. AJ. Her undercover identity never
   received any guide about food stamps, nor any eligibility verification. PX1 ¶¶120-121.

                                                   13
Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 14 of 22



   investigator used a fresh email account, this spam is largely, if not wholly, the result of Contempt
   Defendants selling consumers’ information to third parties. This fact is confirmed by bank
   records demonstrating Contempt Defendants, through their subsidiaries, have received large
   sums from lead buyers.18 PX1 ¶¶203-204; PX4 ¶¶10-12.
          Katz’s sites do not clearly disclose that consumers are entering their information for sale,
   rather than help with a benefit. See PX1 Atts. H, U, AH. Their only reference to data sales is a
   mention of “Marketing Partners” in two places: a context-free menu of links at the bottom of the
   page, and in a small block of text on the screen that solicits consumers’ phone numbers.19 PX1
   Atts. U p.5, AH p.3. Importantly, this small-print block of text never states that Contempt
   Defendants will sell the detailed information collected on other screens, or that consumers will
   not receive the promised eligibility determination. Id.
                          a)      Study Confirms Contempt Defendants’ Public Benefits Sites
                                  Mislead Consumers
          Dr. Mazurek’s consumer-perception testing confirmed consumers believe Katz’s
   operation’s public benefits sites will use their information to check their eligibility for benefits,
   or to apply for those benefits directly. PX3 ¶¶106-107, 120-121. Dr. Mazurek conducted a

   18
     The FTC has sued Katz’s operation’s client Simple Insurance (also d/b/a Simple Health) for
   selling sham health insurance plans. See PX1 ¶¶221-223, Att. BF (Contempt Defendants and
   their subsidiaries sold leads to Simple Health Plans LLC); FTC v. Simple Health Plans LLC, 379
   F. Supp. 3d 1346 (S.D. Fla. 2019) (granting preliminary injunction against defendants based on
   the FTC’s Section 5(a) and Telemarketing Sales Rule claims). The FTC brought suit because
   Simple Health lured consumers to its bogus plans through deceptive lead generation websites,
   including Katz’s website obamacare-guide.org, that purport to provide information about
   comprehensive health insurance.
   Similarly, the FTC alleged that another Katz client, AdMediary, bought leads it used to enroll
   financially vulnerable consumers in purported “discount clubs” that charged consumers’ bank
   accounts without their consent. See PX1 ¶204; PX4¶10 (AdMediary paid Katz’s companies
   more than $3 million); Second Amended Complaint, ¶¶43-45, 193, FTC v. Hornbeam Special
   Situations LLC, Case No. 1:17-cv-03094-WMR (N.D. Ga. Nov. 5, 2018).
   19
      One site (food-stamps.com) mentions third party offers adjacent to the central form area of the
   page, saying “We request your email so we can email you our Comprehensive Guide, we also
   ask a few personal questions so we can customize the third party offers and advertisements, we
   believe we can assist you, to your specific situation.” PX1 Att. AH p.1. The mention is buried
   in the middle of long small-print block of text. Id. Moreover, even consumers who read the text
   are unlikely to understand that the sites will sell their information, not help them obtain food
   stamps, as the text states that the site asks questions “so we can customize” the offers consumers
   receive. Id.

                                                     14
Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 15 of 22



   preliminary in-person study and an online survey of one of the operation’s Section 8 websites.
   PX3 ¶¶15-18. The study demonstrates that most consumers who reach the benefits sites, and
   particularly those who provide their personal information, believe the site will provide an
   eligibility determination. PX3 ¶¶106-107. Indeed, about half of participants – whether they
   entered information or not – believed the site was government-operated. PX3 ¶¶109-110.
   III.   ARGUMENT
          A.      The FTC Has Met the Legal Standard for Finding Civil Contempt
          This Court has authority to enforce its orders through civil contempt. See Shillitani v.
   United States, 384 U.S. 364, 370 (1966). As a party to the original action, the Commission may
   invoke the Court’s order enforcement power by initiating a civil contempt proceeding in the
   same action. Gompers v. Buck’s Stove & Range Co., 221 U.S. 418, 444-45 (1911). Contempt is
   established where there is clear and convincing evidence that the “violated order was valid and
   lawful; . . . the order was clear and unambiguous; and the . . . alleged violator had the ability to
   comply.” FTC v. Leshin, 618 F.3d 1221, 1232 (11th Cir. 2010) (ellipses original); McGregor v.
   Chierico, 206 F.3d 1378, 1383 (11th Cir. 2000) (citation omitted).20 Furthermore, injunctions
   are enforceable against any nonparty with “actual notice” of the order who is “in active concert
   or participation” with a defendant to violate it. Fed. R. Civ. P. 65(d)(2)(C).
          Here, clear and convincing evidence establishes that Katz has failed to comply with clear
   and unambiguous provisions of the Order. Moreover, Corporate Contempt Defendants have
   acted in active concert or participation with Katz. See Leshin, 618 F.3d at 1235-39. Thus, all
   Contempt Defendants are liable for contempt.
                  1.      Contempt Defendants Have Violated the Permanent Injunction.
          Section II of the Order prohibits the defendants and “all other persons in active concert or
   participation” with them who receive actual notice of the Order from “making, or assisting others
   in making, expressly or by implication, any false or misleading material representation, including
   representations concerning the cost, performance, efficacy, nature, characteristics, benefits, or
   safety of any product or service… .” Order at 3. The Contempt Defendants’ deceptive websites
   violate this Order.
   20
     Once this prima facie showing of a violation is made, the burden then shifts to the alleged
   contemnor to produce evidence explaining its noncompliance. See Chairs v. Burgess, 143 F.3d
   1432, 1436 (11th Cir. 1998) (quoting Citronelle-Mobile Gathering, Inc. v. Watkins, 943 F.2d
   1297, 1301 (11th Cir. 1991)).

                                                     15
Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 16 of 22



                          a)      Deceptive Motor Vehicle and Other State Licensing Websites
          As described above, Contempt Defendants’ licensing and motor-vehicle sites represent
   they will provide state services – e.g., renewing a driver’s license or providing a fishing license.
   Via search-engine advertising, they place their sites high in search results, and those results link
   to official-looking, often “.org” feeder websites, leading consumers to trust the sites. The sites
   prominently claim consumers can “Renew your License,” “Renew Car Registration,” and “Skip
   the Line” to conduct DMV transactions or get other state licenses online. Throughout the
   transaction, the websites solicit information consumers would expect to provide to a state
   licensing or motor vehicle website. However, Katz’s operation never provides the promised
   services, instead sending only a PDF of general, publicly available information. Indeed, the very
   nature and cost of Contempt Defendants’ “services” demonstrates their deception; consumers are
   unlikely to knowingly pay nearly $30 for public information they can obtain for free.
          The evidence shows that Katz’s companies’ licensing and motor vehicle sites
   overwhelmingly mislead consumers. As described in Section II.B.1.a above, an expert’s study
   demonstrated that nearly half of test subjects paid for Contempt Defendants’ services, and of
   them, more than 85% expected to receive a renewed license, not a PDF “guide.” None of the
   “fine print” remedied this misrepresentation because consumers did not notice it, and many
   failed to understand it even when specifically directed to read it. PX3 ¶¶93-99, 116-119. The
   sites thus exemplify longstanding law that disclosures are ineffective if the net impression of the
   marketing is nevertheless misleading. FTC v. World Patent Mktg., Inc., Case No. 17-CV-20848,
   2017 WL 3508639, at *13 (S.D. Fla. Aug. 16, 2017) (quoting FTC v. Cyberspace.Com LLC, 453
   F.3d 1196, 1200 (9th Cir. 2006)). Indeed, as described in Section II.B.1 above, the FTC received
   more than 900 complaints from consumers that Katz’s companies did not provide the services
   consumers expected. Even more consumers complained to their banks and credit-card
   companies, causing Katz’s operation to face increased fraud monitoring and, in many instances,
   have merchant accounts terminated. See Section II.B.1.b supra.
          A claim is material if it “address[es] the central characteristics of the product or service
   offered.” World Patent Mktg., 2017 WL 3508639, at *11 (claim is material if it “address[es] the
   central characteristics of the product or service offered”). Here, Contempt Defendants’
   misrepresentations concerned the essential nature of the services consumers sought. Thus, the
   misrepresentations on their operation’s licensing and motor vehicle sites are material. See

                                                    16
Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 17 of 22



   Transnet Wireless Corp., 506 F. Supp. 2d at 1266. Because the Contempt Defendants made
   material misrepresentations about the “nature, characteristics, [and] benefits” of their services on
   their operation’s licensing and motor-vehicle websites, they are in contempt of the Order.
                          b)      Deceptive Public Benefits Websites
          As described above, Contempt Defendants’ public benefits websites claim they will
   verify or confirm consumers’ eligibility for public benefits. The sites appear high in search
   results and often use “.org” domain names that appear trustworthy to consumers. The sites
   contain a brightly-colored “Eligibility” button under a headline “SELECT THE SERVICE YOU
   ARE LOOKING FOR” or a bold headline stating, for example, “Find Out If You Are Eligible
   for [Public Benefit].” Importantly, consumers who click through the websites’ form see a
   representation on nearly every screen that instructs consumer to provide information to, for
   example, “verify eligibility.” However, Contempt Defendants do not verify consumers’
   eligibility, instead emailing consumers a PDF of general, publicly available information.
          Katz’s companies’ public benefits websites mislead consumers. As described above in
   Section II.B.2.a, despite the sites’ small-print “disclosures,” many consumers believe the sites
   will check their eligibility for public benefits and do not understand that their information will
   instead be sold to marketers. PX3 ¶¶120-121. Consumers’ complaints confirm these findings.
   Specifically, consumers state they thought the benefits sites would check their eligibility for
   public benefits. After visiting Contempt Defendants’ public benefits websites, many consumers
   reported fearing identity theft.
          Contempt Defendants’ misrepresentations are material because they concern the core
   characteristics of the services Contempt Defendants purport to offer – a central element of
   consumers’ decision to provide their information. In re Southwest Sunsites, Inc., 105 F.T.C. 7,
   149 (FTC 1985) (“A material representation or practice is one that is likely to affect a
   consumer’s choice of or conduct regarding a product or service.”); see also World Patent Mktg.,
   2017 WL 3508639, at *11. Thus, Contempt Defendant’s benefits-related representations also
   place them in contempt of the Order.
                  2.      The Permanent Injunction Is Valid, Lawful, Clear, Definite, and
                          Unambiguous.
          There is no question that the Order is valid and lawful. The parties jointly moved the
   Court to enter the stipulated Order, and the Court did so after finding it had jurisdiction over the


                                                    17
Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 18 of 22



   matter. Order at 2. Importantly, the Order reflects the negotiated agreement of the parties. In
   addition, the Order’s provision prohibiting misrepresentations is clear, definite, and
   unambiguous. See FTC v. EDebitPay LLC, 695 F.3d 938, 943-44 (9th Cir. 2012) (holding
   provision prohibiting all misrepresentations in the sale of any product or service specific and
   definite).
                  3.      The Contempt Defendants Had Notice and the Ability to Comply.
           As a party who signed the Order, Katz has notice of the Order and is bound by it. Fed. R.
   Civ. P. 65(d)(2)(A) (binding parties). Moreover, Katz had the ability to comply with the Order.
   To satisfy an inability defense, Katz must demonstrate that “he has made ‘in good faith all
   reasonable efforts’ to meet the terms of the court order he is seeking to avoid.” CFTC v.
   Wellington Precious Metals, Inc., 950 F.2d 1525, 1529 (11th Cir. 1992) (per curiam) (citations
   omitted). Indeed, it is insufficient to make efforts that are merely “substantial,” “diligent,” or in
   “good faith.” Id. Here, Katz simply could have refrained from making the deceptive claims.21
           The Corporate Contempt Defendants also had notice and the ability to comply. Katz is
   an officer for each of these corporate entities, and his knowledge of the Order is thus imputed to
   them. FTC v. Neiswonger, 494 F. Supp. 2d 1067, n.18 (E.D. Mo. 2007); see also Chang v.
   JPMorgan Chase Bank, N.A., 845 F.3d 1087, 1095 (11th Cir. 2017) (knowledge of corporate
   officer is imputed to corporation under agency law). Moreover, where a corporate officer or
   control person is named in an order, that order also binds the officer’s companies. See Leshin,
   618 F.3d at 1235-36 (binding entity owned by named corporate defendant whose officers and
   control persons were individual defendants). The Order is thus binding on Corporate Contempt
   Defendants. Moreover, similar to Katz, Corporate Contempt Defendants did not lack the ability
   to comply, because they could have simply avoided making misrepresentations.




   21
      Defendants who believe that there are extenuating circumstances or that the decree is too
   burdensome can petition the court for clarification or modification. McComb v. Jacksonville
   Paper Co., 336 U.S. 187, 192 (1949); Combs v. Ryan’s Coal Company, Inc., 785 F.2d 970, 979
   (11th Cir. 1986). “If a defendant acquiesces in a decree and undertakes to make his own
   determination of its meaning, having been alerted by it he acts at his own peril.” Wirtz v. Ocala
   Gas Company, Inc., 336 F.2d 236, 240 (5th Cir. 1964). Katz did not seek clarification whether
   his conduct complied with the permanent injunction. Indeed, he failed to disclose his activities
   to the FTC in his sworn compliance report to shield them from law enforcement scrutiny.

                                                    18
Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 19 of 22



           B.      Contempt Defendants Should Compensate Consumers For the Harm Their
                   Contumacious Conduct Caused.
           Courts may impose sanctions for civil contempt to “coerce the contemnor to comply with
   a court order, or [to] compensate a party for losses suffered as a result of the contemnor’s act.”
   See McGregor v. Chierico, 206 F.3d 1378, 1385 n.5 (11th Cir. 2000).
           Here, Contempt Defendants should be ordered to pay compensatory monetary relief to
   the victims of their contempt for the harm caused by their contumacious misrepresentations. See
   McComb v. Jacksonville, 336 U.S. 187, 193 (1949) (“The measure of the court’s power in civil
   contempt proceedings is determined by the requirements of full remedial relief.”) Because
   Contempt Defendants’ material misrepresentations were widespread, it is presumed that all
   consumers relied upon, and were therefore injured by, Contempt Defendants’ misrepresentations.
   See McGregor, 206 F.3d at 1388-89; FTC v. Trudeau, 579 F.3d 754, 773 n.15 (7th Cir. 2009).
   Accordingly, should the Court find the Contempt Defendants violated the Order, the
   Commission will seek a compensatory award in the amount consumers paid for services the
   Contempt Defendants never provided. Leshin, 618 F.3d at 1237; McGregor, 206 F.3d at 1388-
   89 (“The fraud is in the selling, not the value of the thing sold, [which] is what entitles
   consumers in this case to full refunds . . . .”) (quoting FTC v. Figgie, Int’l., 994 F.2d 595, 606
   (9th Cir. 1993).22
   IV.     CONCLUSION
           Given Contempt Defendants’ blatant violations of the Order, the FTC respectfully
   requests that the Court grant the FTC’s motion, enter the proposed Order to Show Cause, and set
   a hearing in this matter. 23


   22
      Moreover, monetary relief should be entered jointly and severally because the Contempt
   Defendants acted as a unified operation to carry out the Order violations. Leshin, 618 F.3d at
   1237 (“Where . . . parties join together to evade a judgment, they become jointly and severally
   liable for the amount of damages resulting from the contumacious conduct.”) (quoting NLRB v.
   AFL-CIO, 882 F.2d 949, 955 (5th Cir. 1989)).
   23
     As the FTC noted during the preliminary injunction hearing held in the On Point Global case,
   the FTC proposes that the Court hold one set of factual proceedings relating to this contempt
   motion and the On Point Global action. (Hearing Tr. vol. 1, 221:11-23, Jan. 10, 2020.) There
   are common questions of law and fact in these cases, including that acts violating the FTC Act in
   On Point Global also violate the Acquinity permanent injunction. See On Point Global, LLC,
   Case No. 19-CV-25046-SCOLA (Dkt. 5 at 2). In addition, the FTC’s evidence establishing
   violations of the FTC Act will also satisfy the clear and convincing standard to hold the
                                                     19
Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 20 of 22



   V.     LOCAL RULE 7.1.A.3 CERTIFICATE OF COUNSEL
          The FTC conferred with counsel for Burton Katz, On Point Global LLC, On Point
   Employment LLC, On Point Guides LLC, Cambridge Media Series LLC, Issue Based Media
   LLC, DG DMV LLC, Direct Market LLC, and Bronco Family Holdings LP by telephone on
   January 22 and 23, 2020, and in-person on January 28, 2020. The FTC conferred with counsel
   for Waltham Technologies LLC by telephone on January 27, 2020. The FTC conferred with
   counsel for Dragon Global LLC, Dragon Global Management LLC, and Dragon Global Holdings
   LLC by email on January 29, February 5, and February 6, 2020, and by telephone on February 7,
   2020. Counsel for the affected parties were unable to resolve the issues raised in this motion by
   conference; all Defendants and Contempt Defendants oppose this motion.



   Dated: February 12, 2020                      Respectfully submitted,

                                                 /s/ Sarah Waldrop
                                                 Sarah Waldrop, Special Bar No. A5502583
                                                 (202) 326-3444; swaldrop@ftc.gov
                                                 Sana Chaudhry, Special Bar No. A5502350
                                                 (202) 326-2679; schaudhry@ftc.gov
                                                 Federal Trade Commission
                                                 600 Pennsylvania Ave NW, CC 9528
                                                 Washington, DC 20580
                                                 Facsimile: (202) 326-3197


                                                 Attorneys for Plaintiff
                                                 FEDERAL TRADE COMMISSION




   defendants in contempt of the Acquinity Order, see id.; upon receiving this evidence, the Court
   can make separate findings under the two standards without the need to receive the same
   evidence in separate proceedings. It is thus in the interest of judicial economy to hold one set of
   factual proceedings.
                                                   20
Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 21 of 22



                                   CERTIFICATE OF SERVICE

   I hereby certify that, on February 12, 2020, a true and correct copy of the foregoing was served
   on all counsel via email and mail.

   Counsel for Defendants Burton Katz, Brent Levison, Elisha Rothman, Christopher
   Sherman, On Point Global LLC, On Point Employment LLC, On Point Guides LLC, DG
   DMV LLC, On Point Domains LLC, Final Draft Media LLC, Cambridge Media Series
   LLC, Issue Based Media LLC, Bella Vista Media Ltd., Carganet S.A., Direct Market LLC,
   Bluebird Media LLC, Borat Media LLC, Bring Back the Magic Media LLC, Chametz
   Media LLC, Chelsea Media LLC, Coinstar Media LLC, Domain Development Studios
   LLC, Domain Dividends Media LLC, Eagle Media LLC, Falcon Media LLC, GNR Media
   LLC, Island Media LLC, Leatherback Media Group LLC, Macau Media LLC, CEG
   Media LLC, MBL Media Ltd. Inc., Orange and Blue Media LLC, Orange Grove Media
   LLC, Panther Media LLC, Pirate Media LLC, Pivot Media Group LLC, PJ Groove Media
   LLC, Sandman Media Group LLC, Shadow Media LLC, Skylar Media LLC, Slayer
   Billing LLC, Spartacus Media LLC, Very Busy Media LLC, Wasabi Media LLC,
   Yamazaki Media LLC, Bronco Family Holdings LP, BAL Family LP, Cardozo Holdings
   LLC, 714 Media Ltd., Mac Media Ltd., License America Management LLC, License
   America Holdings LLC, and Blackbird Media LLC:

   Robert W. Thielhelm, Jr. (rthielhelm@bakerlaw.com)
   Jonathan B. New (jnew@bakerlaw.com)
   Jimmy Fokas (jfokas@bakerlaw.com)
   Patrick T. Campbell (pcampbell@bakerlaw.com)
   Jeffrey D. Martino (jmartino@bakerlaw.com)
   Lauren P. Lyster (llyster@bakerlaw.com)
   Denis Durkin (ddurkin@bakerlaw.com)
   Baker Hostetler
   45 Rockefeller Plaza
   New York, NY 10111


   Counsel for Defendants Arlene Mahon and Waltham Technologies LLC:

   Justin B. Kaplan (jkaplan@difalcofernandez.com)
   DiFalco, Fernandez & Kaplan
   777 Brickell Ave, Suite 630
   Miami, FL 33131

   Xavier A. Franco (xfranco@mcper.com)
   McArdle, Perez & Franco, PL
   255 Alhambra Circle, Suite 925
   Coral Gables, FL 33134
Case 0:14-cv-60166-RNS Document 135 Entered on FLSD Docket 02/12/2020 Page 22 of 22




   Counsel for Defendants Robert Zangrillo, Dragon Global LLC, Dragon Global
   Management LLC, Dragon Global Holdings LLC, and On Point Capital
   Partners LLC:

   Matthew Schwartz (mlschwartz@bsfllp.com)
   John Zach (jzach@bsfllp.com)
   Sara Winik (swinik@bsfllp.com)
   Marshall Dore Louis (mlouis@bsfllp.com)
   Boies Schiller Flexner LLP
   55 Hudson Yards, 20th Floor
   New York, NY 10001


   Counsel for Defendant Elisha Rothman:

   s/ Solomon B. Genet (sgenet@melandrussin.com)
   Joshua W. Dobin (jdobin@melandrussin.com)
   Meland Russin & Budwick, P.A.
   3200 Southeast Financial Center
   200 South Biscayne Boulevard
   Miami, Florida 33131


   Counsel for Receiver Melanie E. Damian:

   Kenneth D. Murena (kmurena@dvllp.com)
   Damian & Valori, LLP
   1000 Brickell Avenue, Suite 1020
   Miami, FL 33131



                                                   /s/ Sarah Waldrop
                                                           Sarah Waldrop




                                              2
